Title: Abigail Adams to Abigail Bromfield Rogers, 5 September 1790
From: Adams, Abigail
To: Rogers, Abigail Bromfield


dear Mrs Rogers
[5 September 1790]
I Received by judge Cushing your very obliging Letter and am very happy to find that your Health was so far restored by your journey as to enable you to attend upon commencment. it would have afforded me much pleasure to have been present as I was peculiarly interested in the day. it is a little Singular that I should have three sons graduated there and not be able to attend at one single performance of either of them. the good and amiable Character with which mr Thomas quits the university affords the most pleasing Sensations to his affectionate Parents. you must excuse this maternal effusion as I believe you too Sincerly my Friend not to participate in that which so tenderly concerns me. and now my dear Madam How do you immagine Newyork both looks, and feels to me, one attraction after an other has left me here almost alone. Mrs Smith and Family are still strong ties, but were they Removed, I should wish to follow those who are gone before me. I visited mrs Walker twice after you left Town, but as mrs Page occupied your Appartments and we did not visit, I was saved the dissagreeable sensation of entering them and finding them destitute of all that endeard them to me. mrs Walker never spoke of you but in terms of most affectionate Friendship and her Eyes testified to the Sincerity of her professions. this day week I took a most tender and affectionate leave of mrs Washington She took me by Hand embraced me tenderly saying god Bless you my dear Madam we will meet again at Philadelphia but She has repeatedly told me that she shall never see N York again. She was extreemly affected the morning she left the city. I did not attend her upon the water as I had parted with her the Evening before. the Citizens of N york behaved with the greatest propriety. the Ladies who usually attended her drawing Room had taken leave of her in the course of the week, but the Govenour Clergy ministers of state and citizens who attended upon the President to the Barge which lay of just behind his House preserved a total Silence, not a word was heard, when the Barge push’d of each person took of his Hat bowd and retired. mr & mrs Lear remain in the House with part of the domesticks untill they remove to Philadelphia which will be in october with regard to myself I am so devided between a wish to remain with mrs Smith, and the doubt whether we ought to tarry here, that I am in a state of suspence which I am apt to think will terminate in a Removal but where ever I may be it will always afford me pleasure to see or hear from my dear Mrs Rogers. mrs Smith dinned with me yesterday being just a month since her confinement she has a fine Boy we cannot however help regretting the Sex
